[Cite as Johnson v. Ohio Dept. of Rehab. & Corr., 2009-Ohio-7060.]

                                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




SYLVESTER JOHNSON

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant
        Case No. 2004-11040

Judge J. Craig Wright
Magistrate Anderson M. Renick

JUDGMENT ENTRY




        {¶ 1} On September 23, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).     If any party timely files objections, any other party may also file
objections not later than ten days after the first objections are filed.” Plaintiff timely filed
an objection on October 7, 2009, and defendant timely filed an objection on October 19,
2009.
        {¶ 3} Plaintiff alleges that defendant was negligent in failing to provide him
proper prescription medication to treat his psoriasis and that, as a result, he
experienced severe symptoms of that disease while in defendant’s custody.                        The
magistrate found that to the extent plaintiff’s claim concerns “the professional skill and
judgment used by the physicians who treated him,” plaintiff asserts a medical
Case No. 2004-11040                         -2-                      JUDGMENT ENTRY

malpractice claim that requires the introduction of expert testimony both to establish the
requisite standard of care and to show that defendant’s employees deviated from that
standard of care. The magistrate further found that “[b]ased upon the totality of the
evidence, as well as plaintiff’s failure to introduce expert testimony, * * * plaintiff has
failed to prove his claim of negligence by a preponderance of the evidence.”
       {¶ 4} In his objection, plaintiff argues that the magistrate erred in finding that his
claim is one for medical malpractice. Plaintiff asserts that at a prior juncture in this
matter, the Tenth District Court of Appeals held that his allegations do not constitute
such a claim. See Johnson v. Dept. of Rehab. & Corr., Franklin App. No. 06AP-196,
2006-Ohio-6432. However, Johnson did not address whether plaintiff’s claim is one for
medical malpractice; instead, it pertained to whether defendant showed at the summary
judgment stage that it is a “hospital” for the purposes of former R.C. 2305.11, which
required that “medical claims” against, inter alia, hospitals be brought within one year
after accrual.   The appellate court merely held that due to defendant’s failure to
establish that it met the statutory definition of “hospital,” it was not entitled to summary
judgment under former R.C. 2305.11. Accordingly, the magistrate was not precluded
under Johnson from finding that plaintiff asserts a medical malpractice claim.
       {¶ 5} Defendant argues in its objection that the magistrate erred in not
concluding that plaintiff’s claim is time-barred under former R.C. 2305.11. Upon review,
defendant’s objection is not well-taken.
       {¶ 6} Upon review of the record, the magistrate’s decision and the objections,
the court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objections are OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.         Judgment is rendered in favor of
defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.
Case No. 2004-11040                   -3-                   JUDGMENT ENTRY




                                     _____________________________________
                                     J. CRAIG WRIGHT
                                     Judge

cc:


Emily M. Simmons                       James R. Rimedio
Naomi H. Maletz                        P.O. Box 11358
Assistant Attorneys General            Cincinnati, Ohio 45211
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

Roger C. Stridsberg
7280 Royalgreen Drive
Cincinnati, Ohio 45244-3525

RCV/cmd
Filed December 14, 2009
To S.C. reporter December 29, 2009